 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DANNY GEROME YOUNG,                                No. 2:15-cv-2604 KJM CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   RODRIGUEZ, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19          Defendants’ motion for summary judgment was denied in part (ECF No. 58), and this case

20   is ready to proceed to trial. However, before pretrial and trial dates are set, the parties will be

21   required to complete the attached notice and file it with the court regarding whether they believe a

22   settlement conference would be beneficial in this case. If the parties believe a settlement

23   conference would be beneficial, they must also notify the court whether they waive

24   disqualification for the undersigned to hold the settlement conference or whether they request a

25   different judge. Plaintiff shall also indicate his preference to appear in person or by

26   videoconference, if available. If plaintiff fails to indicate his preference, he will be ordered to

27   appear in person. Further instructions will issue once the parties’ elections have been received.

28   ////
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that within fourteen days of the filing of this
 2   order, the parties must each complete and file the attached notice.
 3   Dated: August 5, 2019
 4

 5

 6

 7   13:youn2604.settlement

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
 1                                   UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4   DANNY GEROME YOUNG,                               No. 2:13-cv-0205 MCE AC P
 5                      Plaintiff,
                                                       NOTICE RE: ELECTIONS FOR
 6          v.                                         SETTLEMENT CONFERENCE
 7   RODRIGUEZ, et al.,
 8                      Defendants.
 9   1. As required by court order, the parties must notify the court of the following election:
10      ____ The party signing below would like to participate in a settlement conference.
11                        OR
        ____ The party signing below does not believe that a settlement conference in this case would
12
             be beneficial.
13          AND
14   2. If the party signing below would like to participate in a settlement conference, they must
     notify the court of the following election:
15
        ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing
16
             below affirmatively requests that the assigned Magistrate Judge participate in the
17           settlement conference and, further, waives any claim of disqualification of the assigned
             Magistrate Judge on that basis thereafter. This waiver is not to be construed as consent
18           to the Magistrate Judge’s jurisdiction under 28 U.S.C. § 636(c)(1).
19                          OR

20      ____ The party signing below requests that a different judge hold the settlement conference.

21          AND
22   3. Plaintiff indicates his preference by checking one:

23      ____ Plaintiff would like to participate in the settlement conference in person.

24          OR

25      ____ Plaintiff would like to participate in the settlement conference by video conference, if
             available.
26

27   DATED:                                               ________________________________
                                                          Plaintiff or Counsel for Defendants
28
                                                      3
